Case 3:20-cv-00148-HES-PDB Document 64 Filed 06/26/20 Page 1 of 9 PageID 514




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

   BLACK KNIGHT, INC.,

          Plaintiffs,
                                                         Case No.________________________
   vs.

   PENNYMAC LOAN SERVICES, LLC,

          Defendants.

                                        /


                        COMPLAINT FOR DECLARATORY JUDGMENT
                                (Injunctive Relief Sought)

          Plaintiff, BLACK KNIGHT, INC. (“BKI”), sues Defendant, PENNYMAC LOAN

   SERVICES, LLC (“PennyMac”) and alleges:

          1.      This is an action for declaratory judgment and wrongful arbitration in

   accordance with 28 U.S.C. § 2201 and the Federal Arbitration Act, 9 U.S.C. § 1, et seq.

   (“FAA”).

          2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1367, as

   this Complaint is predicated on an action that arises under federal law, and on related state

   law claims that arise from a common nucleus of operative facts with the federal claims and

   form part of the same case or controversy under Article III of the U.S. Constitution. BKI

   seeks resolution in this action of an actual pending controversy between the parties as to

   whether PennyMac waived its right to arbitrate federal antitrust and related state law claims

   against BKI by previously filing and litigating those arbitrable claims in a court of law. This
Case 3:20-cv-00148-HES-PDB Document 64 Filed 06/26/20 Page 2 of 9 PageID 515




   Court has original jurisdiction over those underlying claims, and, as discussed below, they

   were previously filed in federal court and were in fact pending in this Court.

           3.     BKI is a Delaware corporation with its principal place of business at 601

   Riverside Avenue, Jacksonville, Florida 32204.

           4.     PennyMac is a Delaware limited liability company with its principal place of

   business at 3043 Townsgate Road, Suite 200, Westlake Village, California 91361.

           5.     This Court has personal jurisdiction over PennyMac (a) under Sections

   48.193(1)(a)(9), 685.101, and 685.102, Florida Statutes, because this suit relates to a contract

   executed by PennyMac that calls for application of Florida law and pursuant to which

   PennyMac submitted to the jurisdiction of Florida courts; (b) under Section 48.193(1)(a)(1),

   Florida Statutes, because PennyMac is operating, conducting, engaging in, or carrying on a

   business or business venture in Florida and has an office or agency in Florida; and (c) under

   Section 48.193(2), Florida Statutes, because PennyMac is engaged in substantial and not

   isolated activity within Florida.

           6.     Venue is proper in this Court because this suit is based upon a contract that

   calls for venue in any court of this state. In addition, venue is proper under 28 U.S.C. §

   1391(b)(2) because a substantial portion of the events giving rise to this action occurred in

   this district and under 28 U.S.C. § 1391(b)(3) because PennyMac is subject to the personal

   jurisdiction of this Court.

           7.     In addition, personal jurisdiction and venue are proper because (a) the prior

   lawsuit brought by PennyMac asserting arbitrable claims was transferred to and pending in

   this district before PennyMac dismissed it and (b) PennyMac has requested a Jacksonville,



                                                  2
Case 3:20-cv-00148-HES-PDB Document 64 Filed 06/26/20 Page 3 of 9 PageID 516




   Florida, hearing locale for the arbitration it improperly commenced and which is the subject

   of this action.

           8.        Black Knight Servicing Technologies, LLC (“BKST”), is in the business of

   providing electronic mortgage services and software to the mortgage servicing industry. BKI

   is BKST’s ultimate parent.

           9.        PennyMac is a residential mortgage servicer and lender who became a

   registered user of BKST’s proprietary MSP® System pursuant to a Master Agreement entered

   April 30, 2008, between BKST’s predecessor-in-interest, Fidelity Information Services, Inc.,

   and PennyMac, together with certain addenda thereto (the “Master Agreement”).

           10.       The Master Agreement, at Section 18.1, contains an informal dispute

   resolution provision requiring the parties to “attempt to resolve all … conflicts as promptly as

   possible and in good faith before initiating any causes of action arising out of this

   Agreement.” A copy of the Master Agreement is attached hereto as Exhibit “A.” Section

   18.2 provides a procedure for “[e]scalation of unresolved disputes.”

           11.       In the event that a controversy arising under the Master Agreement is not

   resolved under Sections 18.1 and 18.2, the Master Agreement offers two options: (1) Section

   32 provides that an action may be “brought in a federal or state court of competent

   jurisdiction in Florida”; or, (2) alternatively, under Section 18.3 “such controversy and any

   ancillary claims . . . shall be submitted to binding arbitration at the election of either party.”

   (Emphasis added.)

           12.       On November 6, 2019, PennyMac filed a complaint against BKI and ten “John

   Doe” defendants in U.S. District Court, Central District of California, Case No. 2:19-cv-9526



                                                   3
Case 3:20-cv-00148-HES-PDB Document 64 Filed 06/26/20 Page 4 of 9 PageID 517




   (the “PennyMac Lawsuit”), alleging that the contractual restrictions and pricing terms for use

   of the MSP® System violate federal and California antitrust statutes and constitute unfair

   competition under California common law. The complaint filed in the PennyMac Lawsuit is

   attached hereto as Exhibit “B.” That complaint failed to comply with the venue provision and

   also reflected PennyMac’s election not to arbitrate its claims but, instead, to litigate them in

   federal court.

          13.       While PennyMac avoided mention of the Master Agreement or BKST in the

   PennyMac Lawsuit in federal court in California, the contractual restrictions and pricing

   terms about which it complained are those stated in the Master Agreement.              Further,

   PennyMac referred to itself as a “customer” and referenced correspondence with BKST by

   which it notified BKST it would not renew its MSP® System license. PennyMac’s claims

   arose under the Master Agreement.

          14.       On January 2, 2020, with neither party having invoked its right to arbitrate,

   BKI moved to transfer the PennyMac Lawsuit to the U.S. District Court, Middle District of

   Florida, Jacksonville Division, pursuant to the venue provision contained in Section 32 of the

   Master Agreement.

          15.       PennyMac, however, continued to pursue its antitrust claims arising from the

   Master Agreement in California federal court, including opposing BKI’s motion to transfer

   on the grounds that BKI was a non-signatory to the Master Agreement and that the claims did

   not arise under the Master Agreement, as well as opposing BKI’s motion to dismiss.

          16.       On February 13, 2020, the California federal court in the PennyMac Lawsuit

   granted BKI’s motion to transfer, concluding that (1) the PennyMac Lawsuit was “based on”



                                                  4
Case 3:20-cv-00148-HES-PDB Document 64 Filed 06/26/20 Page 5 of 9 PageID 518




   the Master Agreement and (2) BKI could enforce the terms of the Master Agreement because

   PennyMac would not have claims against BKI “but for” the Master Agreement. A copy of

   the order is attached hereto as Exhibit “C.” The PennyMac Lawsuit was transferred to the

   U.S. District Court, Middle District of Florida, Jacksonville Division, Case No. 3:20-cv-148.

           17.    A copy of the docket sheet from the PennyMac Lawsuit is attached hereto as

   Exhibit “D.” The docket sheet reflects some of the litigation activity that occurred in the

   PennyMac Lawsuit in the period of more than five months during which PennyMac litigated

   its claims in federal court. By way of example, in addition to the substantial motion practice

   directed to venue and the merits of the claims, the parties respectively applied and paid to

   have multiple attorneys admitted pro hac vice first in California and subsequently in Florida

   federal court, participated in scheduling issues, and filed other motions.

           18.    On April 17, 2020, PennyMac filed a notice of voluntary dismissal without

   prejudice of the PennyMac Lawsuit. Despite having already submitted its claims to a court

   of law, having taken the position its claims did not arise under the Master Agreement, and

   having litigated over both the merits and the proper federal court venue, PennyMac stated

   therein that “PennyMac is dismissing this action without prejudice for efficiency purposes

   and will bring the claims raised here . . . in arbitration.”

           19.    Then, on April 28, 2020, PennyMac initiated an arbitration (the “Arbitration”)

   with the American Arbitration Association (“AAA”), in the form of a cover letter and

   demand for arbitration, purporting to commence arbitration of the claims raised in the

   PennyMac Lawsuit as well as claims asserted against PennyMac by BKST for




                                                     5
Case 3:20-cv-00148-HES-PDB Document 64 Filed 06/26/20 Page 6 of 9 PageID 519




   misappropriation of trade secrets (the “BKST Lawsuit”).1 A copy of PennyMac’s demand

   for arbitration was attached thereto as Exhibit 1, and a copy of the complaint in the

   PennyMac Lawsuit was attached as Exhibit 5.             BKI and BKST were identified as

   respondents to the purported arbitration, and the complaints filed in the BKST Lawsuit and

   the PennyMac Lawsuit were attached as exhibits. A copy of the cover letter, together with

   the Demand for Arbitration and other exhibits thereto, is attached hereto as Exhibit “E.”

           20.    In short, after almost 6 months of litigation, PennyMac purported to make the

   election to arbitrate under Section 18.3 that it was required to make, if at all, before bringing

   its claims in federal court.

           21.    Thereafter, on May 13, 2020, PennyMac filed its Amended Demand for

   Arbitration, a copy of which is attached hereto as Exhibit “F.”2 In its Amended Demand for

   Arbitration, PennyMac is denominated “Claimant and Counter-Respondent” and BKST and

   BKI are denominated “Counter-Claimant and Respondent.” The Amended Demand

   continues to assert against BKI the same claims previously brought in the PennyMac Lawsuit

   along with additional Florida state-law claims alleging a common nucleus of operative facts.

           22.    PennyMac’s attempt to arbitrate its claims is inconsistent with its previous

   strategic decision to file and litigate these very claims in a court of law on the other side of


   1
     BKST’s claim against PennyMac for misappropriation of its trade secrets was initially filed
   in the Circuit Court, in and for Duval County, Florida. On April 6, 2020, that court entered
   an Order Granting Motion to Compel Arbitration, which is currently on appeal.
   2
     Although PennyMac initiated the arbitration and is consequently listed in the pleadings as
   the Claimant, and although PennyMac is being sued by BKST but has brought its own claims
   against BKI, it titles its claims against BKI in the Amended Demand for Arbitration as
   “Counterclaims.”


                                                  6
Case 3:20-cv-00148-HES-PDB Document 64 Filed 06/26/20 Page 7 of 9 PageID 520




   the country. When PennyMac could not get the venue of its choice—ignoring the provisions

   of the very agreement governing this controversy—it elected to drop its case completely

   from federal court and try something else by demanding arbitration. The law does not permit

   PennyMac to forum shop in such a manner. PennyMac waived the right to arbitrate its

   claims.

             23.   BKI bases its position in part on the following: (a) when PennyMac

   commenced the PennyMac Lawsuit, it knew or at the very least had constructive knowledge

   of its right to arbitrate claims arising under the Master Agreement; (b) the claims raised in the

   PennyMac Lawsuit arose under the Master Agreement; (c) PennyMac acted inconsistently

   with its right to arbitrate these claims by filing the PennyMac Lawsuit in a court of law and

   litigating its claims for 5½ months; (d) in filing and litigating the PennyMac Lawsuit,

   PennyMac substantially invoked the litigation machinery of the federal courts during an

   intense period of litigation with respect to, inter alia, the proper federal court venue and the

   merits; (e) PennyMac changed course after, among other case activity, losing its bid to stay

   in its hometown California court; and (f) BKI was prejudiced by PennyMac’s actions, in the

   form of, inter alia, the significant legal expenses incurred and PennyMac’s 5½ month delay

   in pursuing arbitration.

             24.   PennyMac has taken the contrary position that it may now arbitrate the same

   claims it previously raised in the PennyMac Lawsuit, and that it did not waive that arbitration

   right by previously filing those claims in a court of law, instead of electing to arbitrate the

   controversy and filing its claims in arbitration.




                                                   7
Case 3:20-cv-00148-HES-PDB Document 64 Filed 06/26/20 Page 8 of 9 PageID 521




          25.     The Arbitration, assigned AAA Case No. 01-20-0005-0778, consisting of

   PennyMac’s claims, as well as claims asserted against PennyMac by BKST in the BKST

   Lawsuit for misappropriation of trade secrets, is proceeding.

          26.     BKI has asserted as a defense in the Arbitration that PennyMac waived the

   right to arbitrate its claims.    PennyMac has taken the position in that action that the

   determination as to whether PennyMac waived the right to arbitrate its claims is for the court.

          27.     There is a real and substantial controversy currently pending between the

   parties hereto, and those parties have adverse legal interests. The subject of the controversy

   is definite and concrete.     As the arbitration of PennyMac’s subject antitrust claims is

   ongoing, those adverse interests are of sufficient immediacy and reality to warrant the

   issuance of a declaratory decree by this Court. The parties agree that a court may resolve the

   dispute.

          28.     BKI has no adequate remedy of law and will suffer irreparable injury if the

   arbitration of PennyMac’s claims is permitted to proceed despite PennyMac’s conduct

   inconsistent with, and constituting a waiver of, the right to arbitrate those claims.

          WHEREFORE, BKI requests that the Court (1) enter a declaratory judgment finding

   that PennyMac waived the right to arbitrate the claims it is pursuing in arbitration, (2) enter

   an order permanently enjoining arbitration of such claims, (3) award it the costs of this

   action, and (4) grant such other and further relief as the Court deems appropriate.




                                                   8
Case 3:20-cv-00148-HES-PDB Document 64 Filed 06/26/20 Page 9 of 9 PageID 522




                                           ROGERS TOWERS, P.A.


                                           By /s/ A. Graham Allen
                                           A. GRAHAM ALLEN
                                           Florida Bar No. 117110
                                           E. CARSON LANGE
                                           Florida Bar No. 91512
                                           SAMUEL J. HOROVITZ
                                           Florida Bar No. 59015
                                           1301 Riverplace Boulevard, Suite 1500
                                           Jacksonville, Florida 32207
                                           (904) 398-3911 (telephone)
                                           (904) 396-0663 (facsimile)

                                           Attorneys for Black Knight Servicing
                                           Technologies, LLC

                                           Primary email: gallen@rtlaw.com
                                           Secondary email: emccarthy@rtlaw.com
                                           Secondary email: clange@rtlaw.com




                                      9
